Citation Nr: 1752874	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  12-04 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disability, to include paranoid schizophrenia.

2.  Entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1974 to October 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for paranoid schizophrenia on the basis that new and material evidence had not been received.  The Veteran timely appealed.

The reopened claim for service connection for an acquired psychiatric disability, to include paranoid schizophrenia, is addressed in the REMAND portion of the decision below; and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2003 rating decision, the RO declined to reopen a claim for service connection for paranoid schizophrenia.  The Veteran did not appeal within one year of being notified.

2.  Evidence associated with the claims file since the July 2003 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disability, to include paranoid schizophrenia; and raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The RO's July 2003 decision, declining to reopen a claim for service connection for paranoid schizophrenia, is final.  38 U.S.C. § 7105 (2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2017).

2.  The evidence received since the RO's July 2003 denial is new and material; and the claim for service connection for an acquired psychiatric disability, to include paranoid schizophrenia, is reopened.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

These duties have been satisfied in this appeal.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. The Veteran was not entitled to an examination prior to submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).

Given these facts, there is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C. § 5103A(a)(2).

II.  Application to Reopen Claim for Service Connection

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed a claim for service connection for a nervous condition in October 1978.

The evidence of record reveals that the RO originally denied the claim for service connection in December 1978.  The evidence of record at the time of the denial in December 1978 includes service treatment records revealing no treatment or diagnosis of a nervous condition, and no diagnosis of a nervous condition upon examinations at entry and at discharge; and VA hospital records showing psychiatric treatment in October 1978.  In essence, there was no evidence of in-service disease or injury; or of a psychosis manifested to a compensable degree within the first post-service year.

The Veteran did not appeal, nor submit new and material evidence within one year of the decision.  The December 1978 rating decision, therefore, became final.

The Veteran again initiated a claim for service connection for an acquired psychiatric disability, to include paranoid schizophrenia, in July 2002. 

The RO declined to reopen the claim in July 2003 because the evidence submitted was not new and material, and did not raise a reasonable possibility of substantiating the claim.  The evidence of record at the time of the denial in July 2003 includes a May 2003 statement from the Veteran that he was treated at VAMC Dayton in late 1975 or in early 1976, and that he was diagnosed with schizophrenia; and a notation that "nothing available," from a search of VA outpatient treatment records for the period from January 1975 to December 1976.  In essence, there is no evidence of schizophrenia manifested to a compensable degree within the first post-service.  Here, again, the Veteran did not appeal nor submit new and material evidence within one year of the decision.  The July 2003 rating decision, therefore, became final.

The Veteran again initiated a claim for service connection for an acquired psychiatric disability, to include paranoid schizophrenia, in March 2008.  

Evidence added to the record since July 2003 includes outpatient treatment records, a May 2008 VA examination report, lay statements, a hearing transcript, and a historical notice of closure of the Dayton State Hospital in 1977. These records show ongoing treatment and diagnosis of chronic and severe paranoid schizophrenia, and lay statements by family members who confirm that the Veteran was hospitalized for irrational behavior at the Dayton State Hospital in 1976.  During the Board hearing, the Veteran also testified that he experienced symptoms during service and was examined at a naval hospital.  

New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the complaints of, and treatment for, ongoing symptoms of psychiatric disability post-service for several years; and lay statements from the Veteran's family members and acquaintances, confirming that the Veteran demonstrated irrational behavior after returning from active duty and that the his mother signed him into the Dayton State Hospital for treatment from March 1976 until May 1976.  Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Veteran's claim for service connection for an acquired psychiatric disability, to include paranoid schizophrenia, is reopened.  38 U.S.C. § 5108.


ORDER

The application to reopen the previously denied claim of service connection for an acquired psychiatric disability, to include paranoid schizophrenia; and to this extent only, is granted.


REMAND

Acquired Psychiatric Disability

In November 2016, the Veteran reported that he was discharged early from active service, and that his DD Form 214 reflects no reasoning for an early discharge.  The RO or VA's Appeals Management Office (AMO) should obtain the Veteran's service personnel records-including records of assignment, limited profiles, and causes of discharge, if any-that might be relevant to the Veteran's claim for service connection.  The Veteran reported that he received some form of assessment or treatment at the Balboa Naval Hospital in San Diego before his discharge.  Records associated with this treatment may have been included in the personnel records to support the early administrative discharge.  

The Veteran contends that service connection for an acquired psychiatric disability, to include paranoid schizophrenia, is warranted on the basis that the disability developed in active service or manifested to a compensable degree within the first post-service year.  He reported having psychotic episodes and hearing voices while in active service, which became more pronounced after coming home.  He reported that his first breakdown occurred in 1976, when he was admitted to the Dayton State Hospital for mental illnesses.  His second breakdown occurred in 1978, and he received VA treatment.  The Veteran is competent to describe his symptoms.

The Board notes that the Dayton State Hospital had closed in 1977, and records of the Veteran's treatment in 1976 are unavailable.  In support of his claim, the Veteran submitted several statements in 2016 from family members and others who confirm the Veteran's irrational behavior and hospitalization at the Dayton State Hospital in 1976.

Service treatment records, dated in July 1975, show that the Veteran had pseudofolliculitis barbae and was on a shaving program for five months with no results; and that he could be administratively separated from active service for failure to respond to shaving program.  There are neither defects nor diagnoses of any kind noted on the Veteran's discharge examination from active service in September 1975.  At the time the Veteran was found qualified for performance of duties of his rank at sea and/or in the field.
   
VA records first show a diagnosis of schizophrenia in 1978, and a history of multiple hospitalizations in psychiatric institutions since then.

VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifested during an applicable presumption period for which the Veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence of record for VA to make a decision on the claim. 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006). With respect to the third factor above, the Court of Appeals for Veterans' Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's active service.  McLendon, 20 Vet. App. at 83. 

Under these circumstances, the Board finds that the evidence of record does contain credible lay evidence of psychiatric symptoms manifesting prior to 1978.  Hence, an examination is needed to determine whether the Veteran has an acquired psychiatric disability, to include paranoid schizophrenia, which either had its onset during service or manifested to a compensable degree within the first post-service year, or that is related to his active service.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4) (2017).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records, from November 2016 forward; and associate them with the Veteran's claims file.

2.  Obtain the Veteran's service personnel records, including records of assignment, limited profiles, and causes of discharge, if any; and associate them with the Veteran's claims file.  Request these records from NPRC or other appropriate source. 

3.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of paranoid schizophrenia, and the likely etiology of the disease.  All necessary tests should be accomplished.  

The examiner should provide a diagnosis of any acquired psychiatric disability, to include paranoid schizophrenia; and indicate whether it is at least as likely as not (50 percent probability or more) that any psychiatric disability had its onset in active service or manifested to a compensable degree within the first post-service year, or is otherwise related to active service.  

The examiner should reconcile any opinion with the service treatment records, post-service treatment records, and the Veteran's lay statements.  The examiner should provide a rationale for the opinions.  

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMO.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


